PER CURIAM.
Larry Bell challenges the summary denial of his supplemental motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. Bell alleged that his attorney provided ineffective assistance, because she did not object to the state’s representation at the sentencing hearing that his last prior felony commitment ended on November 17, 1992, and failed to provide evidence showing that he did not qualify as a habitual offender. Bell alleged that the commitment instead ended on September 13, 1992, which was more than five years before he committed his current offenses on September 25, 1997. The trial court erred in summarily denying this colorable claim for relief. See Taylor v. State, 778 So.2d 464 (Fla. 1st DCA 2001); Williams v. State, 754 So.2d 788 (Fla. 2d DCA 2000). We affirm the remainder of the order below.
AFFIRMED IN PART, REVERSED IN PART and REMANDED for further proceedings.
ERVIN, MINER and BROWNING, JJ., CONCUR.